Case: 19-60807     Document: 00516366493         Page: 1    Date Filed: 06/22/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 22, 2022
                                  No. 19-60807
                                                                     Lyle W. Cayce
                                                                          Clerk

   Muntaser B. Abubaker Abushagif,

                                                                     Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                   Respondent.


                       Petition for Review of an Order of
                       the Board of Immigration Appeals
                               No. A 200 910 227


   Before Smith, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:
         In our previous opinion, Abushagif v. Garland, 15 F.4th 323 (5th Cir.
   2021), we decided every issue but one. We agreed with Abushagif that the
   BIA had
         abused its discretion by entirely failing to address his CAT
         claim. On that point, he is correct. A CAT “claim is separate
         from . . . claims for asylum and withholding of removal and
         should receive separate analytical attention.” Efe v. Ashcroft,
         293 F.3d 899, 906–07 (5th Cir. 2002). Moreover, the BIA must
         not leave asserted CAT claims unaddressed. See Eduard v.
         Ashcroft, 379 F.3d 182, 196 (5th Cir. 2004).
   Id. at 335. We therefore “remand[ed] for the limited purpose of the Board’s
   addressing Abushagif’s CAT claim.” Id.
Case: 19-60807      Document: 00516366493           Page: 2    Date Filed: 06/22/2022




                                     No. 19-60807

          The BIA did as directed. On March 4, 2022, it announced dismissal
   of the appeal of the immigration judge’s order. The Board reasoned that the
   “motion to reopen to seek protection under the CAT fails for the same rea-
   sons that his motion to reopen for asylum and withholding of removal failed.
   He did not meet his burden to establish his prima facie eligibility for relief.”
          More specifically, the BIA noted, inter alia, that Abushagif had not
   provided sufficient evidence to corroborate his alleged conversion to Christi-
   anity or his bisexuality. The Board also concluded that the motion to reopen
   “lacks veracity” shown by “documentary inconsistencies,” which “are
   detrimental because they bear on whether the respondent has a clear proba-
   bility of being tortured if he returns to Libya.”
          Because there is no error, the petition for review is DENIED.




                                          2